Citation Nr: 9900822	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-15 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic encephalopathy.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The veteran served on active duty from March 1943 to April 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 decision by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's application to 
reopen his previously denied claim of entitlement to service 
connection for post-traumatic encephalopathy on the grounds 
that he had failed to submit new and material evidence.

REMAND

The veteran was initially granted service connection for 
post-traumatic encephalopathy in an April 1944 RO decision.  
In a May 1948 decision, the RO severed service connection 
for this disability.  The RO decision was affirmed in a 
March 1949 Board decision and became final.  Over four 
decades later, in August 1994, the veteran applied to reopen 
his claim for service connection for post-traumatic 
encephalopathy.  In support of his application he submitted 
new evidence in the form of private medical records dated in 
1968, written statements dated in August 1994, April 1995, 
June 1995, and May 1997, and personal testimony presented at 
an April 1995 RO hearing.

While this case was pending, the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, No. 98-7017 (Fed. Cir. September 16, 1998) 
concerning the definition of the term new and material 
evidence found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the United States Court of Veterans Appeals 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
overstepped its judicial authority by adopting a social 
security case law definition of new and material 
evidence, rather than deferring to the reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation.  The Court of Appeals for the Federal 
Circuit further held that, as to what constitutes material 
evidence, the standard adopted by the Court of Veterans 
Appelas may impose a higher burden on the veteran before a 
disallowed claim is reopened.  The Court of Appeals for 
the Federal Circuit concluded that the proper test for new 
and material is set out in 38 C.F.R. § 3.156(a) (1998): 

New and material evidence means evidence 
not previously submitted to agency 
decsionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

In view of this liberalizing change in the laws and 
regulations governing reopened claims, the case must be 
remanded to the RO for its consideration, in the first 
instance and in the context of the liberalized standard 
presented in Hodge v. West, of the newness and materiality 
of the evidence submitted by the veteran to reopen his 
previously denied claim of entitlement to service connection 
for post-traumatic encephalopathy.  This action is necessary 
in order to prevent prejudice of the veterans claim and to 
protect his right to appellate due process. 

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:
1.  The RO should review the evidence 
submitted by the veteran pertaining to 
his application to reopen his claim; it 
should then readjudicate the veterans 
application to reopen his claim of 
entitlement to service connection for 
post-traumatic encephalopathy in the 
context of the recent liberalization of 
the legal test for materiality of 
evidence, pursuant to the case of Hodge 
v. West, 
No. 98-7017 (Fed. Cir. Sept. 16, 1998).

2.  If the determination of the RO with 
regard to the above issue remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case.  
They should then be afforded a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need 
take no action until he is informed.  The purposes of this 
remand are to further develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
